                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

RONALD E. DULA,                                  :   Case No. 1:18-cv-620
                                                 :
       Plaintiff,                                :   Judge Timothy S. Black
                                                 :   Magistrate Judge Karen L. Litkovitz
vs.                                              :
                                                 :
HAMILTON COUNTY                                  :
PROSECUTOR’S OFFICE, et al.,                     :
                                                 :
       Defendants.                               :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                 TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on September 7, 2018, submitted

a Report and Recommendation. (Doc. 4). Plaintiff filed a timely objection on September

11, 2018 (the “Objection”). (Doc. 5). 1

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo




1
  After reviewing the Report and Recommendation, Plaintiff’s Objection, and the case record, the
Court determines that Plaintiff’s Objection is not well-taken. In his Objection, Plaintiff does not
identify any errors in the Report and Recommendation, but instead requests that the Court
reconsider his complaint “due to his status [as] a ‘Hiphopa’.” (Doc. 5 at 3). The Court has
considered the complaint (Doc. 3) and agrees with the Magistrate Judge that “Plaintiff’s
allegations are insufficient to state a claim with an arguable basis in law over which this federal
Court has subject matter jurisdiction.” (Doc. 4 at 3).
all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s Objection (Doc. 5) should be and is hereby OVERRULED,

and the Report and Recommendation (Doc. 4) should be and is hereby ADOPTED

in its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice;

        2) The Court certifies that, pursuant to 28 U.S.C. § 1915(a), an appeal of this
           Order would not be taken in good faith and therefore Plaintiff is denied leave
           to appeal in forma pauperis. Plaintiff remains free to apply to proceed in
           forma pauperis in the Court of Appeals; and

        3) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date:              10/24/18
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
